Citation Nr: 1145684	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial, compensable rating for vertigo, prior to August 11, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for vertigo, from August 11, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO), which denied service connection for vertigo with migraine headaches. 

The Board notes that the Veteran testified at a hearing, dated November 19, 2003, before a Veterans Law Judge (VLJ) with regard to the issue on appeal.  The Veteran testified before another VLJ on June 16, 2008, providing testimony as to the same issue.  Because the Veteran has testified before two VLJs involving the same issue, each must participate in this decision.  As such, this decision is being rendered by a panel of three VLJs.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). 

The issues of entitlement to an initial, compensable rating for vertigo, and entitlement to service connection for migraine headaches, were remanded by the Board for further development in November 2009.  Although the RO included the issue of entitlement to service connection for fibrotic scarring of the right lung, lower lobe, to include as due to asbestos, in the March 2011 Supplemental Statement of the Case (SSOC), the Board notes that that issue was denied by the Board in November 2009.  Moreover, the issue of entitlement to service connection for a migraine headaches was granted by the RO in November 2010.  As such, these issues are not in appellate status.

The Board notes that, although new evidence has been associated with the claims file which has not been reviewed by the RO, the Veteran's representative submitted a signed statement, dated September 9, 2011, waiving RO consideration.

The issues of entitlement to service connection for Meniere's syndrome (also referred by the Board in November 2009), whether new and material evidence has been received to reopen claims for service connection for residuals of a hernia repair with excision of necrotic omentum, inguinal lymphadenopathy, and sleep apnea (each previously denied by the RO), as well as entitlement to special monthly compensation based on aid and attendance, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 11, 2010, the Veteran's vertigo was manifested by occasional dizziness, but was not manifested by dizziness and occasional staggering.

2.  From to August 11, 2010, the Veteran's vertigo was manifested by dizziness and occasional staggering.


CONCLUSIONS OF LAW

1.  Prior to August 11, 2010, the criteria for an evaluation of 10 percent for vertigo, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6204 (2011).

2.  From to August 11, 2010, the criteria for an evaluation of 30 percent for vertigo have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In September 2003, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A November 2010 letter informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his knee disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claim, most recently, in August 2010.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability has resulted in symptoms that would delineate additional staged rating periods.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Prior to August 11, 2010, the Veteran has been assigned a non-compensable rating for vertigo.  From August 11, 2010, the Veteran's disability is rated at 10 percent disabling.  The Veteran's vertigo has been rated pursuant to Diagnostic Code 6299-6204.  The Board notes that hyphenated diagnostic codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely-related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2011).

Peripheral vestibular disorders are evaluated under Diagnostic Code 6204.  Under that diagnostic code, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  

A note to Diagnostic Code 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under that code and that hearing impairment with suppuration is to be separately rated and combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  In this case, the Veteran's vertigo diagnosis meets this requirement.

The Board notes that Diagnostic Code 6205 is applicable when symptoms have been linked to Meniere's syndrome.  A note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.  

In this case, the Veteran is currently service connected for tinnitus, hearing loss, and vertigo.  Further, though the claims file contains a diagnosis of Meniere's syndrome, that issue has not been adjudicated by the RO, and therefore is not in appellate status at this time.  Instead, that issue has been referred to the RO for proper development.  As such, Diagnostic Code 6205 will not be addressed within the context of this decision.

During a June 1998 VA examination, the Veteran reported constant ringing in the ears, fullness in the ears, difficulty hearing, and intermittent vertigo (during which time he was unable to move his head fast and suffered a disturbance in balance).  Vertigo was also accompanied by a floating sensation, as well as nausea.  The Veteran noted that some episodes last months at a time.  On examination, there was no evidence of active ear disease.  While a diagnosis of Meniere's disease was not substantiated, the Veteran was diagnosed with vertigo, with an unclear etiology.  See VA examination report, June 1998.

During the Veteran's November 2003 Board hearing, he testified that his vertigo was linked to a lightning strike during his period of active duty.  See Hearing transcript, November 2003, p. 12.  He also reported an instance in which he experienced a floating feeling, associated with dizziness, during service.  See Hearing transcript, June 2009, p. 8.  

The Veteran testified again before the Board in June 2009.  He reported experiencing headaches, dizziness, and nausea since 1970, as well as complaints of inner ear fluid.  These symptoms would lead to headaches and vomiting.  He stated that he was unable to lean forward due to dizziness.  See Hearing transcript, June 2009, pp. 10-11.

Following a Board remand, he was afforded an additional VA examination in conjunction with his claim in August 2010.  At that time, he reported that he was struck by lightning while on guard duty during active service.  Since that time, he reported vertigo, severe headaches, nausea, and shakiness.  He reported that migraines occur weekly, and were prostrating in nature.  On examination, the cerebellar testing was abnormal, as was the finger-to-nose test, the heel-knee shin test (due to left hip and right knee pain), and the Romberg test.  He was unable to stand without the support of a cane, had a tendency to fall, and stood with a wide base.  His gait was wide-based and ataxic.  The tandem walking test was abnormal, as the Veteran was unable to attempt the test, even standing.  The examiner and the Veteran's spouse had to stand on either side of the Veteran due to his tendency to sway.  There was no evidence of chorea.  Both legs were swollen and painful.  Decreased sensation was noted in the fingers of the right hand.  Nerve conduction studies were within normal limits.  

The examiner noted that the Veteran was in constant pain, had severe ringing in the ear, was unable to turn his head on either side, suffered from severe vertigo, felt things go "round and round," and experienced headaches with light and sound sensitivity.  The examiner noted that the Veteran's migraine headaches were etiologically-related to his vertigo, and that claim was subsequently granted by the RO.

An August 2010 VA outpatient report noted that the Veteran was at a high risk for falls.  While the Board has reviewed the evidence of record in its entirety, to include other VA outpatient treatment records, there are no medical reports within the claims file to reflect vertigo symptoms which are more severe than those contemplated by the VA examinations of record.

Lay statements of record, dated December 2010, note that the Veteran vomited frequently and suffered from dizzy spells.  It was also noted that the Veteran lost consciousness once while standing.  

Prior to August 11, 2010, the Veteran's vertigo is manifested by occasional dizziness.  As noted, during a June 1998 VA examination he complained of intermittent vertigo (during which time he was unable to move his head fast and suffered a disturbance in balance).  Vertigo was also accompanied by a floating sensation, as well as nausea.  The Veteran noted that some episodes last months at a time.  However, he did not report that these symptoms were constant, nor did the examiner document a staggered gait.  Altered gait was not noted on examination, nor was altered gait due to vertigo, or staggering due to vertigo, reported or documented in other medical reports during this period.  As such, a higher rating is not warranted pursuant to Diagnostic Code 6204.

From August 11, 2010, the Board finds that the Veteran meets the criteria for a 30 percent evaluation pursuant to Diagnostic Code 6204.  On examination in August 2011, cerebellar testing was abnormal, and the Veteran was unable to stand without the support of a cane.  He had a tendency to fall and stood with a wide base.  His gait was wide-based and ataxic.  Although the Veteran's ability to stand and walk was hindered by pain, weakness, and swelling in the lower extremities, resolving all doubt in favor of the Veteran, evidence of record demonstrates that the Veteran's vertigo is manifested by dizziness with occasional staggering, and a 30 percent evaluation is warranted for this period.  This rating is the highest rating available pursuant to this code.  

In reaching the above conclusion, the Board has also not overlooked the lay statements of record in support of his claim.  In this regard, the Veteran, as well as those who submitted statements on his behalf, are competent to report on factual matters of which they has first-hand knowledge, e.g., experiencing dizziness and instability, or observing the Veteran's symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider these subjective statements regarding the severity of the Veteran's disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  These types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  The Board notes that the Veteran's brother stated that he was a nurse, and as such the Board has carefully studied those observations with regard to symptomatology.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria during each appellate period.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that, prior to August 11, 2010, entitlement to an initial evaluation of 10 percent for vertigo, but no higher, is warranted in this case.  The Board further finds that, from August 11, 2010, entitlement to an initial evaluation of 30 for vertigo, but no higher, is warranted.


















(CONTINUED ON NEXT PAGE)
ORDER

Prior to August 11, 2010, entitlement to an initial evaluation of 10 percent for vertigo, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

From August 11, 2010, entitlement to an initial evaluation of 30 percent for vertigo, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.



__________________________                                 _________________________
KATHLEEN K. GALLAGHER                                     JONATHAN B. KRAMER
Veterans Law Judge  	            	Veterans Law Judge
Board of Veterans' Appeals  	            	Board of Veterans' Appeals




_________________________
C. CRAWFORD
Veterans Law Judge  	
Board of Veterans' Appeals  	


Department of Veterans Affairs


